                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


FOX VALLEY LABORERS HEALTH AND                 )
WELFARE FUND, et al.,                          )
                                               )
                       Plaintiffs,             )              CIVIL ACTION
                                               )
    v.                                         )              NO. 18 C 7139
                                               )
BURKES HAULING, INC., an Illinois corporation, )              JUDGE JOHN R. BLAKEY
                                               )
                       Defendant.              )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on February 7, 2019, request this Court enter judgment against Defendant, BURKES HAULING,

INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On February 7, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time period November 2018 forward. The Court also entered an order

that judgment would be entered after Plaintiffs’ received the required contribution reports and

determined the amounts due and owing from Defendant.

       2.      On or about February 8, 2019, Defendant submitted its monthly fringe benefit

contribution reports for November and December 2018. These reports, along with Defendant’s

reports for June 2018 through October 2018, indicate Defendant is delinquent in contributions to the

Funds in the amount of $107,890.18. (See Affidavit of Patricia M. Shales).
           3.         Additionally, the amount of $21,578.04 is due for liquidated damages and $5,122.09

is due for interest. (Shales Aff. Par. 4(e)).

           4.         Defendant owes $8,834.86 for the time period April 2018 through December 2018

for dues and $883.49 for liquidated damages, for a total of $9,718.35. (Shales Aff. Par. 4(c) and (d)).

           5.         Defendant has incurred $1,623.17 for prior liquidated damages and interest for the

untimely payment of contributions for April 2018 through June 2018. (Shales Aff. Par. 4(f)).

           6.         On November 26, 2018, Defendant made a partial payment of $12,339.00 toward

amounts due and owing. (Shales Aff. Par. 4(g)).

           7.         In addition, Plaintiffs’ firm has expended $457.00 for costs and $4,595.25 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           8.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $138,645.08.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$138,645.08.


                                                                    /s/ Catherine M. Chapman

Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Burke's Hauling\motion-judgment.cmc.df.wpd




                                                        2
                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 21st day of
February 2019:

                                  Mr. Brian M. Burke, Registered Agent/President
                                  Burkes Hauling, Inc.
                                  625 Brickville Road
                                  PO Box 496
                                  Sycamore, IL 60178




                                                                     /s/ Catherine M. Chapman

Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Burke's Hauling\motion-judgment.cmc.df.wpd
